DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response filed November 26, 2021 has been received and entered into the application file.  All arguments have been fully considered.  The Declaration under 37 CFR 1.132 by Dr. Nikolai Sopko filed on 26 November 2021 has been fully considered
  Claims 38 and 40-67 are currently pending.  Claim 39 is cancelled.  Claim 38 is currently amended.  Claim 67 is new.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 29, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
Rejections Withdrawn
RE: Rejection of Claim(s) 38, 40-42, 46, 48 and 50-52 under 35 U.S.C. 103 as being unpatentable over Gho, in view of Bakhach, as evidenced by Gabel Hair Restoration, Bioalternatives, Snippert and Lederman;
Rejection of Claim(s) 44, 45, 47 and 49 under 35 U.S.C. 103 as being unpatentable over Gho, in view of Bakhach, as evidenced by Gabel Hair Restoration, Bioalternatives, Snippert and Lederman, and further in view of Zanzottera;
Rejection of Claim 43 under 35 U.S.C. 103 as being unpatentable over Gho, in view of Bakhach, as evidenced by Gabel Hair Restoration, Bioalternatives, Snippert and Lederman, and further in view of Teumer:
Applicant has amended claim 38 to require the composition to include a second tissue section separated from the first tissue section, the second tissue section consists of a second dermal segment and a second epidermal segment, wherein the second dermal segment and second epidermal segment are interconnected.  
The cited reference to Gho does not further teach the inclusion of any second tissue that consists of interconnected dermal and epidermal segments.  Gho is specifically directed to compositions comprising human partial longitudinal follicular units which include interconnected segments of dermal, epidermal and follicular components. Thus, Applicant’s invention differs from the composition disclosed by Gho.  Therefore, the rejection of claims 38 and 40-52 is withdrawn.


37 CFR 1.132 Declaration
The examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Dr. Nikolai Sopko filed on 26 November 2021.   The Declaration is sufficient to show that one of ordinary skill in the art would understand that, due to the 
dermal, epidermal and follicular segments that are interconnected (i.e. first tissue section), and
sections of tissue that do not contain follicular units (i.e. second tissue sections of skin that reside between follicular units).

Allowable Subject Matter
Claims 38 and 40-67 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Claim 38 has been amended to recite the following:
A composition, comprising
 a cryoprotectant; 
a first tissue section comprising a dermal segment, an epidermal segment, and a segment of a follicular unit of a mammalian cutaneous tissue specimen, wherein the dermal segment and the epidermal segment are outside the follicular unit; the segments are interconnected; and the segment of the follicular unit comprises living LGR-expressing stem cells that are exposed; and 
a second tissue section separated from the first tissue section, the second tissue section consisting of a second dermal segment and a second epidermal segment, wherein the second dermal segment and second epidermal segment are interconnected; wherein the composition is capable of regenerating functional tissue comprising epidermis, dermis, and appendages when transplanted to a damaged tissue site in a subject in need thereof.


Regarding claims 38 and 40-52, the closest prior art, Gho et al., (BURNS 37 (2011) 427-433; IDS 6/7/2021), is directed to compositions comprising human partial longitudinal follicular units which include interconnected segments of dermal, 

Regarding claims 53-66, claim 53 recites the following composition:
A composition, comprising a cryoprotectant; and a tissue section comprising a dermal segment, an epidermal segment, and a segment of a follicular compartment of a mammalian cutaneous tissue specimen, wherein the segments are interconnected and the segment of the follicular compartment comprises living LGR-expressing stem cells that are exposed; wherein the composition is prepared by a process comprising separating fat and hypodermal elements from the mammalian cutaneous tissue specimen ex vivo to provide remaining cutaneous elements containing an epidermal compartment, a dermal compartment, and the follicular compartment; and segmenting the epidermal compartment, the dermal compartment, and the follicular compartment to open the follicular compartment and prepare the tissue section, and the composition is capable of regenerating functional tissue comprising epidermis, dermis, and appendages when transplanted to a damaged tissue site in a subject in need thereof.
	
Claim 53 recites the limitation “wherein the composition is prepared by a process comprising separating fat and hypodermal elements from the mammalian cutaneous tissue specimen ex vivo to provide remaining cutaneous elements containing an epidermal compartment, a dermal compartment, and the follicular compartment”.  
	It is noted that this limitation is directed to the manner in which the composition has been produced.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  See also MPEP § 2113.                 
	In the instant case, if the product by process limitations are considered, the process imparts the removal of fat and hypodermal elements from the cutaneous 

As set forth during the prosecution of parent application No. 14/954,335 (U.S. 10,926,001), Applicant’s invention differentiated over the closest prior art to Gho et al., (BURNS 37 (2011) 427-433; IDS 6/7/2021).
Gho taught preparing extracted partial longitudinal follicular units by cutting through epidermal, dermal and follicular compartments in a longitudinal manner wherein the epidermal, dermal and follicule segment remain interconnected (Fig. 1 and Fig. 2; 1.2.2 Extraction of the partial longitudinal follicular units (grafts), page 429). The graft is extracted in a manner that purposely obtains only a portion of the entire follicular unit by limiting the diameter of the extraction needle and thus obtains a smaller portion of the complete follicular unit (see Fig. 3). Gho’s Fig.2 and Fig. 3 are illustrated below:

    PNG
    media_image1.png
    369
    1621
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    676
    1603
    media_image2.png
    Greyscale

Gho’s method successfully resulted in growth of new hair follicles (Fig. 7 and Fig. 8). 
Gho differs from the instant invention in that Gho does not further separate fat and hypodermal elements to provide the cutaneous elements that will be cut through or segmented to open the follicular compartment.  Given that Gho’s intention is to directly cut through the native cutaneous elements to obtain the partial follicular units, there is no motivation to modify Gho to further separate/remove fat and hypodermal elements to provide the cutaneous elements that will be cut through or segmented to open the follicular compartment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/Examiner, Art Unit 1633                                                                                                                                                                                                        
/SCOTT LONG/Primary Examiner, Art Unit 1633